DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 50 and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Church 5,501,889. As to claims 50 and 56, Church discloses in Fig. 4 a frame-based decorative article comprising a circular planar frame with a center point, a first series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern around the center point, a second series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern spaced concentrically outward of the first series of receiving holes, a third series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern spaced concentrically outward of the second series of receiving holes and wherein the receiving holes in the third series are radially aligned in row patterns with the receiving holes in the first series.
As to claim 57, Church discloses four series of pairs of receiving holes in a circular pattern in Fig. 4.  
As to claim 58, Fig. 4 of Church shows second and fourth series of pairs of receiving holes radially aligned. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Church 5,501,889. Church discloses in Fig. 4 a frame-based decorative article comprising a circular planar frame with a center point, a first series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern around the center point, a second series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern spaced concentrically outward of the first series of receiving holes, a third series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern spaced concentrically outward of the second series of receiving holes and wherein the receiving holes in the third series are radially aligned in row patterns with the receiving holes in the first series. Church does not disclose a fifth series of receiving holes outward of the fourth series of holes. However, it would have been obvious to one of ordinary skill in the art to add another series of holes outward of the outermost series of holes in the product of Church in order to make a larger wreath since a duplication of parts is within the level of ordinary skill in the art. 

Allowable Subject Matter
Claims 42-49 and 64-68 are allowed.
Claims 51-55 and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783